Citation Nr: 1027127	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-19 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a bilateral hip 
disability.  

3.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Private Attorney Colin Kemmerly, 
Esq. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on appeal.    

The Board remanded the case for additional development in August 
2009, and as will be discussed below, pursuant to the Board 
remand, the RO scheduled the Veteran for a Travel Board hearing 
in June 2010.  As such, the Board finds that the RO completed the 
development requested in the August 2009 Board remand and 
complied with the remand instructions.  Stegall v. West, 11 Vet. 
App, 268 (1998). The case has since been returned to the Board 
for appellate review.

A hearing was held on June 8, 2010, in Montgomery, Alabama, 
before the undersigned who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes assisting the Veteran in 
procuring service treatment records and other relevant treatment 
records, and providing a VA examination when necessary.  38 
U.S.C.A. §5103A; 38 C.F.R. § 3.159.  

The Veteran contends that during his period of active duty, while 
stationed in Baumholder, Germany, he fell off a balcony and 
sustained injuries to his head, back and hips as a result.  The 
Veteran maintains that he has experienced ongoing medical 
problems with his back and hips and experiences continuous 
headaches since his period of service.  

A.	Back disability

The Veteran's service treatment records indicate he received 
treatment for his back pain throughout his years in service.  
Specifically, sick call reports dated in November 1976, April 
1977 and July 1978 reflect the Veteran was seen for complaints of 
back pain.  During the November 1976 evaluation, it was noted 
that the Veteran's military occupation required that he lift 
heavy objects and that he may have possibly strained his back 
doing so.  During his July 1978 visit, the Veteran described the 
pain in his lower back to be sharp in nature and explained that 
such pain began a year prior.  There are no notations, findings, 
records or reports regarding whether the Veteran hurt his back 
after falling off a balcony and the Veteran did not report having 
fallen off a balcony during any of the sick call treatment visits 
regarding his back pain.  During his March 1978 exit examination, 
the Veteran noted that he suffered from recurrent back pain and 
headaches in his report of medical history and in the physician's 
summary section, the physician explained that the Veteran had 
"occasional low back strain muscular."  

Soon after his separation, the Veteran filed a claim in October 
1978 seeking service connection for the callouses on his feet.  
During his November 1978 VA compensation and pension examination, 
the Veteran complained that his "[m]iddle back has pain in it."  
The Veteran's more recent post-service VA and private treatment 
records reflect that he was seen for complaints of pain in his 
lower back.  A May 2008 radiological report indicates the Veteran 
was diagnosed with minor degenerative changes of the lumbar 
spine.  During a September 2008 private treatment visit, the 
physician noted that the Veteran had undergone a bilateral hip 
replacement which causes his lower back pain.  The March 2009 
progress note and April 2009 VA treatment report reflect the 
Veteran's continued complaints of lower back pain.  

B.	Bilateral Hip disability 

The Veteran also contends that he experiences on-going medical 
problems with his hips as a result of his injuries he sustained 
in service.  The Veteran's service treatment records are devoid 
of any evidence, notations, findings, complaints, and/or 
treatment of a hip injury or hip pain.  There are no notations, 
findings, records or reports regarding whether the Veteran hurt 
his hips after falling off a balcony and the Veteran did not 
report having fallen off a balcony during any of the sick call 
treatment visits.  During his hearing, when the Veteran was asked 
if he experienced difficulty with his hips between 1978 and the 
early nineties he responded that as the years passed, his pain 
continued to grow worse.  See June 2010 Travel Board hearing 
transcript, pp. 7-8.  

While the Veteran's service treatment records are clear of any 
complaints, treatment or diagnosis of a hip disability, his post-
service VA and private treatment records indicate the Veteran 
began receiving continual treatment for pelvis and hip pain in 
October 2005.  His March 2006 VA treatment report indicates he 
was diagnosed with bilateral trochanteric bursitis in his hips.  
A subsequent November 2006 VA consultation note indicates the 
Veteran was seen for complaints of bilateral hip pain.  The X-
rays of the right and left hip revealed avascular necrosis of  
both hips and the phsician's impression was that the Veteran 
suffered from this aforementioned disability in both his hips.  
More recent surgical reports reflect that the Veteran underwent a 
right hip arthroplasty in April 2007 and a left hip arthroplasty 
in July 2007.  An April 2008 VA treatment report indicates the 
Veteran has a diagnosis of osteo-necrosis in both his left and 
right hip.  

C.	Residuals of Head Trauma 

In addition, the Veteran contends that he sustained trauma to his 
head after falling off the balcony while in service and that he 
experiences continuous medical problems as a result.  
Specifically, he maintains that he suffers from daily headaches 
and feels dizzy at times when moving too fast.  See June 2010 
Travel Board hearing transcript, p. 7.  

The Veteran's service treatment records are devoid of any 
evidence, notations, findings, complaints, and/or treatment of a 
head trauma or residuals of a head injury.  There are no 
findings, records or reports regarding whether the Veteran hurt 
his head after falling off a balcony and the Veteran did not 
report having fallen off a balcony during any of the sick call 
treatment visits.  The Veteran did mark that he experiences 
headaches in his March 1978 separation report of medical history.  
His post service VA and private treatment records do not contain 
any evidence, notation or indication that he continues to 
experiences medical problems with his head.  An August 2005 CAT 
scan of his brain revealed no evidence of a hemorrhage, mass 
effect, or midline shift.  The impression derived from this CT 
was normal.  

In the July 2008 substantive appeal, the Veteran, through his 
attorney, maintains that the RO failed to assist him in securing 
all the service treatment records which pertain to his head 
injury and recurrent back pain.  Specifically, the Veteran 
maintains that the RO did not obtain the records necessary to 
establish he suffered a fall in Germany thereby resulting in his 
head or hip injuries.  The Veteran also states that there was no 
evidence to establish that obtaining these records was 
considered.  A review of the claims folder indicates that some of 
the Veteran's service treatment records have been secured.  
However there is no evidence to show whether a request for 
information was initiated under the Personal Information Exchange 
System (PIES) nor is there any information regarding whether 
certain codes and instructions were used and/or provided for 
future requests and searches for the Veteran's service treatment 
records.  

As previously noted, the Veteran contends he sustained his above-
listed injuries after falling off the balcony during service.  
During his hearing, his attorney emphasized that the Veteran was 
seen by medical personnel at a dispensary after his fall wherein 
a bandage was applied to his head.  There are no noted records 
regarding treatment received by the Veteran at a dispensary 
during his years of active service.  Indeed, there are no noted 
records regarding any treatment provided as a result of injuries 
sustained by the Veteran while he was stationed in Germany.  In 
addition, there are no records documenting the Veteran's 
complaints of pain as a result of the injuries he claimed to have 
sustained in his back and hips and the residuals of his injuries 
he claimed to sustain to his head after suffering a fall.  
Therefore, with respect to the Veteran's claims seeking service 
connection for a back disability, bilateral hip disability and 
residuals of head injury, the Board finds that case should be 
remanded for further development.  

First, the Board finds that an additional request should be made 
by the RO to the National Personnel Records Center (NPRC), in an 
attempt to locate the Veteran's service treatment records 
relating to his fall and the resultant injuries to the head, hips 
and back sustained therefrom while stationed in Germany.  In 
addition, requests should be made for the Veteran's hospital 
records, morning and sick reports, and for his personnel file.  
Clinical records are sometimes located in the Veteran's personnel 
file.  

Further, the Veteran stated that he sought treatment for his back 
pain within less than a year after his separation from service at 
the Montgomery VA medical facility.  He then stated that he left 
Montgomery, Alabama because he was assigned to go to Biloxi and 
Gulfport, Mississippi.  There are no clinical records or medical 
treatment reports dated during the time period following the 
Veteran's separation from service associated with the claims file 
and it does not appear as though the RO has initiated a request 
for these records.  As such, the claim must be remanded to 
attempt to obtain records of any treatment for the back as well 
as possible treatment for his hip pain and the residuals of head 
injury which the Veteran may have received soon after his 
separation from service.  

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, (3) some indication that the claimed disability may be 
associated with the established event, injury or disease, and (4) 
insufficient evidence to decide the case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Under the facts of this case, 
the Board concludes that if the RO obtains evidence which 
indicates the Veteran suffered from either a back, hip or head 
injury in service, the evidence of record requires VA to assist 
the Veteran by providing a VA examination and opinions regarding 
the etiology of the Veteran's back and bilateral hip disorder as 
well as the etiology of potential residuals of a head trauma.  

During his travel board hearing, the Veteran testified that he 
has been receiving social security benefits for his back 
disability for the past year and a half.  However the Veteran's 
Social Security Administration (SSA) records are not associated 
with the claims file.  When VA has notice that the Veteran is 
receiving disability benefits from the SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy of 
the decision granting SSA disability benefits, and the supporting 
medical documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes 
the need for VA to obtain records from other government agencies.  
See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 
3.159 (c)(2) (2009).  The RO should request copies of the 
Veteran's SSA medical records used in the determination of 
benefits made by SSA.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should obtain the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim and associate them 
in the claims file.  All efforts to obtain 
these records should be fully documented, 
and SSA should provide a negative response 
if these records are not available.  

2.	The AMC/RO should provide the Veteran with 
a VA NA Form 13055 asking him to identify 
the time period wherein he was stationed 
in Baumholder, Germany, the dates of 
treatment, and the names of the military 
hospitals and outpatient centers from 
which he may have received treatment.

3.	The AMC/RO should then request from the 
National Personnel Record Center (NPRC), 
or other appropriate source, the 
following:

a.	The Veteran's entire Military 
Personnel File (OMPF), including 
basic and extended service personnel 
records, administrative remarks, 
evaluations and orders.  

b.	Any sick/morning reports for his unit 
mentioning incidents involving the 
Veteran for the time period he was 
stationed in Baumholder, Germany.  

c.	Any outpatient service records 
relating to treatment the Veteran 
received during the time period he 
was stationed in Baumholder, Germany.  

d.	Any clinical records of the hospital 
at Baumholder, Germany, mentioning 
the Veteran.  

4.	The AMC/RO must request the Veteran's 
medical records from the Montgomery, 
Alabama VA Healthcare system as well as 
the VA Healthcare systems in Biloxi and 
Gulfport, Mississippi dated from July 1978 
to the present.  

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2009).  

5.	The AMC/RO should obtain the appropriate 
release of information form, and procure 
copies of all outstanding private 
treatment records, to include any clinical 
records, progress notes, evaluations, and 
X-ray and MRI reports, from the Veteran's 
private physicians dated from October 2009 
to the present.  Any negative response 
should be properly annotated into the 
record.  

6.	The AMC/RO must also request updated VA 
treatment records from August 2009 to the 
present.  Any negative response should be 
properly annotated into the record. 

7.	If and only if evidence is obtained 
indicating the Veteran suffered from a 
back injury, hip injury and/or 
residuals of a head injury in service, 
then the Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of such 
disorder(s).  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent and subsequent VA and private 
treatment records.  The examiner should 
then provide an opinion as to the 
likelihood (likely, unlikely, or at least 
as likely as not) that any back 
disability, bilateral hip disability and 
or residuals of head residuals currently 
present had its onset in service or 
otherwise is causally or etiologically 
related to a disease or injury incurred in 
active service.  

8.	If and only if the examiner finds that 
the Veteran's bilateral hip disability 
is due to an in-service injury, or 
otherwise is causally or etiologically 
related to his military service, the 
examiner should also examine the Veteran 
in connection with his claim for a back 
disability to include as secondary to his 
bilateral hip disability.  The examiner 
should opine as to the likelihood (likely, 
unlikely, or at least as likely as not) 
that any back disability currently present 
is related to service or was caused or 
aggravated by the Veteran's bilateral hip 
disability as identified by the examiner.  

Aggravation is defined for legal purposes 
as a permanent worsening of the underlying 
condition beyond the natural progress of 
the disorder, versus a temporary flare-up 
of symptoms.  If the examiner determines 
that the Veteran's back disability was 
aggravated by the bilateral hip 
disability, the examiner should identify 
the level of disability caused by the 
bilateral hip disability, to the extent 
possible.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medical 
sound to find in favor of conclusion as it 
is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

9.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is certified to 
the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


